Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
	The following is an examiner’s statement for reasons for allowance: the prior art of record does not show or render obvious an apparatus for adjusting the toe of a wheel of a vehicle comprising one or more stays that are rigidly connected to an electromechanical actuator or comprising a rod mount rigidly connected to a distal end of an anterior rod. 
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	US 8755972 B2 & US 5143400 A both teach an apparatus for adjusting toe of a wheel of a vehicle with an anterior rod, a rod mount, a bearing, and stays rigidly connected to an electromechanical actuator but not that the anterior rod and rod mount are rigidly connected nor that the stays are slidably connected to the bearing. 
DE 102012019870 A1 & CN 102198781 A, teach an apparatus for adjusting toe of a wheel of a vehicle but do not detail the details of the mechanisms involved. 
US 20050051988 A1 teaches an apparatus for adjusting toe of a wheel of a vehicle but do not teach the use of an electromechanical actuator. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        





/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616